 DECISIONS OF NATIONAL LABOR RELATIONS BOARD262East Belden Corporation and Bartenders and Culi-nary Workers Union, Local 126, Hotel and Res-taurant Employees and Bartenders InternationalUnion, AFL-CIO. Case 20-CA-1358523 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 12 December 1978 the National Labor Rela-tions Board issued a Decision and Order in thisproceeding' which ordered Respondent, inter alia,to offer immediate and full reinstatement to em-ployees and to make them whole for any loss ofearnings and benefits resulting from Respondent'sunfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. On 24 November 1980 theUnited States Court of Appeals for the Ninth Cir-cuit granted enforcement of the Board's Order.2On 24 November 1982 the Acting Regional Di-rector for Region 20 issued a backpay specificationand notice of hearing alleging, inter alia, that acontroversy had arisen over the amount of backpaydue under the terms of the Board's Order and noti-fying Respondent that it must file a timely answerwhich must comply with the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended. On 9 December 1982 Respondent filedan answer to the backpay specification admittingcertain paragraphs, generally denying certain para-graphs, and denying certain other paragraphs bymeans of a general denial which disputes the accu-racy of the formula and the figures used in thecomputation of gross backpay, but fails to provideany specific alternative formula and/or figures forcomputing the amounts of gross backpay owed.On 7 March 1983 counsel for the General Coun-sel filed directly with the Board a Motion for Par-tial Summary Judgment with exhibits attached. Healleges that, except as to the issue of interim earn-ings, Respondent's answer failed to comply withthe requirements of Section 102.54(b) and (c) of theBoard's Rules and Regulations in that it failed toprovide any alternative formula or to furnish ap-propriate supporting figures for computing theamounts owed. Subsequently, on 10 March 1983,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for Partial239 NLRB 776. Chairman Dotson and Member Hunter note thatthey were not on the Board at the time the initial Decision and Orderissued and that their participation at this stage of the proceedings is forinstitutional reasons.2 634 F 2d 635.Summary Judgment should not be granted. On 11April 1983 Respondent filed a response to theMotion for Partial Summary Judgment wherein itasserts that its answer complies with the Board'sRules. Respondent specifically contends that, sinceits answer denied that the 8-week period chosen bythe General Counsel to compute gross backpay isappropriate because it is during Respondent's busyseason and inflated earnings would be derivedtherefrom, it is, therefore, implied in its answer thatany other 8-week period that is not during its busyseason would be appropriate and that all other mat-ters flow from that determination. It moves thatpartial summary judgment should be denied.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Partial SummaryJudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations, Series 8, asamended, states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyallegation of the specification, unless the re-spondent is without knowledge, in which casethe respondent shall so state, such statementoperating as a denial. Denials shall fairly meetthe substance of the allegations of the specifi-cation denied. When a respondent intends todeny only a part of an allegation, the respond-ent shall specify so much of it as is true andshall deny only the remainder. As to all mat-ters within the knowledge of the respondent,including but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement, setting forth in detail his position asto the applicable premises and furnishing the ap-propriate supporting figures. (Emphasis sup-plied.)267 NLRB No. 46 EAST BELDEN CORP.(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.--If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification duly served on Re-spondent states that, pursuant to Section 102.54 ofthe Board's Rules and Regulations, "Respondentshall file with the undersigned Regional Director,acting in this matter as agent of the National LaborRelations Board, an original and four (4) copies ofan answer to the said Backpay Specification withinfifteen (15) days from the date of this Specifica-tion." The backpay specification states further that"[t]o the extent that such answer fails to deny alle-gations of the Backpay Specification in the mannerrequired under the Board's Rules and Regulations,and the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true, and Respondent shall be precluded fromintroducing any evidence controverting them."We agree with the General Counsel that Re-spondent's answer to the backpay specificationdoes not conform to the above requirements as tothose compliance matters within its knowledge. Wereject Respondent's contention that its denial thatthe 8-week period chosen by the General Counselis appropriate implies which alternative period itwould use; it clearly does not. Thus, the answer as-serts that certain allegations of the backpay specifi-cation concerning gross backpay are not correctwhile failing to set forth an alternative formula orto furnish appropriate supporting figures for com-puting the amounts owed. Nor does Respondentprovide an alternative formula or supporting fig-ures in its response to the Notice To Show Cause.Certainly these matters are within the knowledgeof Respondent and its failure to deny the specifica-tion in the manner required by Section 102.54(b) orto explain adequately its failure to do so requiresthat such allegations be deemed admitted to be truein accord with Section 102.54(c).However, the General Counsel does not seeksummary judgment with respect to the amounts ofinterim earnings contained in the specification, andwe have held that a general denial of the allega-tions concerning interim earnings in a backpayspecification is sufficient under Section 102.54 toraise an issue warranting a hearing.2Therefore, weshall order a hearing limited to the determinationof the net interim earnings of the discriminatees. Asstated above, we deem Respondent to have admit-ted all other allegations in the backpay specifica-tion to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Partial Summary Judgment as to all al-legations in the backpay specification except theamounts of interim earnings contained therein be,and it hereby is, granted.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 20 for the purpose of arranging ahearing before an administrative law judge, limitingsuch proceeding to the determination of theamounts of interim earnings of the employees in-volved herein, and that the Regional Director be,and hereby is, authorized to issue notice thereof.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings, conclusions, and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regula-tions, Series 8, as amended, shall apply.s Dews Construction Corp., 246 NLRB 945 (1979).263